 
 

UNITED nu See Ae An Qa AOC RAR FAH No. 11@:cplet cep tees

EASTERN DISTRICT OF WASHINGTON
OFFICE OF THE CLERK
P.O. BOX 2706
YAKIMA, WASHINGTON 98807-2706

4a7-Stepney, 17706-085
--TIONAL INSTITUTION

OFFICIAL BUSINESS

   

RECEIVED

DISTRICT COURT = DEW =
CLE AA, WASHAGTON NT ey
a RIXIE $37 DE i SoLi/e7/2
RETURN TO SENDER
% < HOT DELIVERABLE AS ADSRESSET
UNABLE TO cORwaep
UTF BC: 989072709606 *2472-04339-a7-29
UDEngpePUeE Rtg aiid ieteedye tg ad ed bap eed yap ff od aa

» *

-. 949922472308350
S458899308 705
Case 1:14-cr-02100-SAB ECFNo. 116 filed 11/14/19 PagelD.586 Page 2 of 2
Case 1:14-cr-02100-SAB ECFNo.115 filed 10/25/19 PagelD.580 Pagelof5

FILED IN THE
U.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

Oct 25, 2019

SEAN F. MCAVOY, CLERK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, No. 1:14-cr-02100-SAB-2
Plaintiff,
V.

EMILY LOUISE HERNANDEZ- ORDER DENYING

STEPNEY, DEFENDANT’S MOTIONS
Defendant.

 

 

 

 

Before the Court are Defendant’s Motion for Consideration to Amendand
Stay of Original 28 U.S.C. § 2255 Motion, ECF No. 111, and Defendant’s Motion
for Discovery, “Change of Plea” and “Sentencing” Hearing(s) Transcripts with
Access to Court Records /n Forma Pauperis, ECF No. 112. The motions were
considered without oral argument.

Defendant is proceeding pro se. On December 1, 2016, she filed a Motion
Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in
Federal Custody. ECF No. 101. The Court dismissed her motion. ECF No. 104.
Defendant now argues she should be granted leave to amend her original § 2255
motion to correct deficiencies in her claims pursuant to Federal Rule of Civil
Procedure 15. ECF No. 111 at 1. Defendant further argues that she should be

provided access to transcripts from her change of plea and sentencing hearings to

ORDER DENYING DEFENDANT’S MOTIONS * |

 
